DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 10-13 and 15-23 are allowable over the prior art of record. The closest prior art of record Brasher et al.  (US 6,895,586 B1) teach management console provide several functions, namespace employ hierarchical information model in which objects are arranged hierarchically, each object include a name, a type and zero or  more attribute, the enterprise include computer systems which are geographically remote and connected to the enterprise through the internet, analyze, manage, resource usage across the enterprise. A directory service implemented in different ways that include how the reference can be queried, updated and protected in unauthorized access. Root object enterprise have child objects. Maintain a local file, keep track of files/sub-agents, managed entry points to namespace of files, accessing by pathnames. Objects/files manage software components in the enterprise for application instances. Various files are transferred as they used and with timestamps (column 11, lines 35-46, column 8, lines 42-65, column 2, lines 32-50, column 2, lines 32-50, Fig. 6 and 9).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “querying a normalization database with the identification parameters, wherein the normalization database comprises a signature associated with the software product and a mapping between the signature and a definition of the software product and receiving, from the normalization database, a definition of a software product based on the mapping and based on a comparison between the identification parameters and the signature. receiving a condition based on a definition of a software product and flagging at least one file corresponding to a software product based on the received condition”, and similarly in independent claims 11 and 19.
Dependent claims 2-10, 12-18 and 20-23 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robertson et al. (US 2002/0173984 A1) describe services are remote processing entities that are managed remotely, configured remotely, load their code remotely, and found and communicated with remotely. A NW (new wave) service platform includes a container technology for providing a runtime operating environment for services. A container scheme is the concept of a generic service container--a CPU process into which arbitrary software services may be homed to a host server at runtime. An enterprise periodically renew the lease or dispose of the registration, a flag s set on an entity so that every update gets stored in the database, track the amount of service and a threshold number of service reached and notifies from the repository ([0129], [0351]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154        
5/6/22